DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 5, 9-15, 21-23 and 25-29 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first silicon oxide film present in a recessed area of a gate structure formed by a recessed gate conductor, while the second silicon oxide film and the high-k dielectric film are not present in the recessed area of the gate structure, where the first and second silicon oxide are formed by processes with the specific temperature ranges in the claim in combination with the other limitations of claim 1. 
Regarding claim 15, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first silicon oxide film present in a recessed area of a gate structure formed by a recessed gate conductor, while the second silicon oxide film and the high-k dielectric film are not present in the recessed area of the gate structure, where the first and second silicon oxide are formed by processes with the specific temperature ranges in the claim in combination with the other limitations of claim 15.
Regarding claim 21, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the first silicon oxide film present in a recessed area of a gate structure formed by a recessed gate conductor, while the second silicon oxide film and the high-k dielectric film are not present in the recessed area of the gate structure, where the first and second silicon oxide are formed by processes with the specific temperature ranges in the claim in combination with the other limitations of claim 21.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 13 of Pang et al. (US 2017/0373086) teaches where a gate (Item 690) is recessed, a composite spacer (Combination of Items 1120d, 1121d, 663 and 664) is present in the recess, where the composite spacer comprises a first silicon oxide film (Item 1120d) and a second silicon oxide film (Item 1121d). However, Pang does not teach where the first silicon oxide film is present in a recessed area of .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC K ASHBAHIAN/Examiner, Art Unit 2891